Citation Nr: 1740696	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-46 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the loss of the use of the right arm.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Since the Veteran's attorney only represents him in matters involving benefits associated with his service-connected liver disability, this issue will be addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Veteran submitted a fully executed VA Form 21-22 appointing the South Carolina Department of Veterans Affairs (DVA) as his representative.  

Thereafter, in June 2013, the Veteran submitted a fully executed VA Form 21-22a appointing a private attorney as his representative.  The scope of the private attorney's representation was limited to matters associated with benefits for the Veteran's service-connected liver disability.  

Ordinarily, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2016).  However, in this case, because the private attorney limited the scope of her representation, the Veteran's general power of attorney was revoked for only that claim and South Carolina DVA remains the Veteran's representative for all other matters not related to his service-connected liver disability.  See 38 C.F.R. § 14.631(f)(2) (2016).

To date, none of the correspondence or decisions associated with this appeal has been sent to the South Carolina DVA.  Moreover, the South Carolina DVA has not been provided an opportunity to offer any statements or evidence in support of the claims.  

Under 38 C.F.R. § 20.600 (2016), an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  In light of the foregoing, the matter must be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the South Carolina DVA with all correspondence and decisions associated with the Veteran's claim for SMC due to the loss of use of the right arm.

2.  Then, allow his representative an opportunity to present evidence or argument in support of the appeal.  If additional evidence is received, readjudicate the claim and issue an appropriate supplemental statement of the case if the determination is unfavorable.  

3.  Then return the case to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




